DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 10,119,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application are merely broader than the identified claims to US Patent 10,119,645 and are thus obviously encompassed by said claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (2007/0036613) in view of Carter (2011/0250020) and Wentworth (2002/0114671).
	With regard to claim 1, Tjader discloses a pipe breaking assembly, comprising: 
	an expander (11) having a front opening for a pulling cable (160); 
	a pneumatic hammer (130) located at least partially behind the expander (figs. 2-3); 
	a cable gripping anchor (162) located in front of the pneumatic hammer (fig. 2C); and a replacement pipe coupling (138) located at a back end of the pneumatic hammer (fig. 2C), the replacement pipe coupling adapted to hold a trailing replacement pipe (140).
	Tjader discloses the invention substantially as claimed however is silent regarding the cable gripping anchor includes a number of tapered anchor jaws and a lubricant passage exiting the pipe breaking assembly at a rotating joint located in front of the expander.
	Carter discloses the cable gripping anchor (fig. 28) includes a number of tapered anchor jaws (1408).
	Wentworth discloses a pipe breaking assembly including a lubricant passage (65) exiting the pipe breaking assembly at a rotating joint located in front of the expander (figs. 4 and 7-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made that one may modify Tjader to include the anchor jaws as taught by Carter since such a modification would have merely required interchanging two known gripping mechanisms, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.


	With regard to claim 2, Tjader, as modified, discloses the invention substantially as claimed however fails to explicitly state a pneumatic fitting attached to a rear end of the pneumatic hammer, adapted to couple to a pneumatic hose located within the trailing replacement pipe.
	Carter discloses a pipe breaking assembly comprising a pneumatic fitting (4215) attached to a rear end of the pneumatic hammer (fig. 47), adapted to couple to a pneumatic hose (5110) located within the trailing replacement pipe (fig. 47).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tjader and have the pneumatic hose within the replacement pipe as taught by Carter in order to protect the hose from damage.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (2007/0036613) in view of Carter (2011/0250020) and Wentworth (2002/0114671) as applied to claim 1 above, and further in view of Tenbusch, II (5,482,404).
	With regard to claim 3, Tjader, as modified, discloses the invention substantially as claimed however is silent regarding a lubricant supply fitting located at a rear end of the pipe breaking assembly adapted to couple to a lubricant hose located within the trailing replacement pipe.
	Tensbusch discloses a pipe breaking assembly wherein a lubricant supply fitting (85) located at a rear end of the pipe breaking assembly (fig. 3) adapted to couple to a lubricant hose (87) located within the trailing replacement pipe (22; fig. 3).

	With regard to claims 4-5, Tjader, as modified, discloses the invention substantially as claimed however is silent regarding the lubricant supply fitting is located on a side surface of the replacement pipe coupling.
	Wentworth further discloses a pipe breaking assembly wherein the lubricant supply fitting (94) is located on a side surface of the replacement pipe coupling (88).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tjader and place the lubricant nozzle on the side of the replacement pipe coupling in order to ensure the lubricant is applied between the replacement pipe and the borehole wall.

Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (2007/0036613) in view of Tjader (2007/0048091), Carter (2011/0250020), and Wentworth (2002/0114671).
	With regard to claim 7, Tjader ‘613 discloses a pipe breaking assembly, comprising: 
	an expander (11) having a front opening for a pulling cable (160);AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 16/158,998Dkt: 1523.110US3 Filing Date: October 12, 2018
	a pneumatic hammer (130) located at least partially behind the expander (figs. 2-3); a cable gripping anchor (162) located in front of the pneumatic hammer (fig. 2C); and a replacement pipe coupling (138) located at a back end of the pneumatic hammer (fig. 2C), the replacement pipe coupling adapted to hold a trailing replacement pipe (140).
	Tjader ‘613 is silent regarding a cutter rotatably coupled to the expander with at least one splitting blade coupled to the cutter is silent regarding the cable gripping anchor includes a number of tapered anchor jaws.

	Carter discloses the cable gripping anchor (fig. 28) includes a number of tapered anchor jaws (1408).
	Wentworth discloses a pipe breaking assembly including a lubricant passage (65) exiting the pipe breaking assembly at a rotating joint located in front of the expander (figs. 4 and 7-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tjader ‘613 and utilize rotatable cutter as taught by Tjader ‘091 in order to aid in rupturing the existing pipeline.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made that one may modify Tjader to include the anchor jaws as taught by Carter since such a modification would have merely required interchanging two known gripping mechanisms, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made that one may modify Tjader to include the anchor jaws as taught by Carter since such a modification would have merely required interchanging two known gripping mechanisms, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.

	With regard to claim 8, Tjader, as modified, discloses the invention substantially as claimed however is silent regarding the expander is not coupled to the pneumatic hammer and is held in place by the pulling cable during a pulling operation.
	Carter further discloses a pipe breaking assembly wherein the expander is not coupled to the pneumatic hammer (fig. 43, 46) and is held in place by the pulling cable during a pulling operation (para 0125-0130).


	With regard to claim 9, Tjader ‘613 further discloses the cutter include a pair of opposing splitting blades (fig. 3).


Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (2007/0036613) in view of Tjader (2007/0048091), Carter (2011/0250020), Wentworth (2002/0114671). as applied to claim 7 above, and further in view of Tenbusch, II (5,482,404).
With regard to claim 10, Tjader, as modified, discloses the invention substantially as claimed however is silent regarding a lubricant supply fitting located at a rear end of the pipe breaking assembly adapted to couple to a lubricant hose located within the trailing replacement pipe.
Tensbusch discloses a pipe breaking assembly wherein a lubricant supply fitting (85) located at a rear end of the pipe breaking assembly (fig. 3) adapted to couple to a lubricant hose (87) located within the trailing replacement pipe (22; fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tjader and utilize a lubricant supply fitting as taught by Tensbusch in order to ease the friction of the new replacement pipe sliding into place.

With regard to claims 11-13, Tjader, as modified, discloses the invention substantially as claimed however is silent regarding the lubricant supply fitting is located on a side surface of the replacement pipe coupling.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tjader and place the lubricant nozzle on the side of the replacement pipe coupling in order to ensure the lubricant is applied between the replacement pipe and the borehole wall.

Response to Arguments

Applicant’s arguments filed 12/23/2020 have been considered.  Applicant’s arguments are based on new limitations which have been addressed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
2/25/2021